FILED
Charlotte, NC

JUL 09 2021

IN THE UNITED STATES DISTRICT COURT —
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Clerk, US District Court

CHARLOTTE DIVISION Western District NC
UNITED STATES OF AMERICA ) DOCKET NO.: 3:21-cr-102-RJC
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
ABDIEL ANTONIO VAZQUEZ ) PENDING RULE 32.2(c)(2)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

Approximately $34,273 in US Currency seized on or about May 3, 2021, during the
investigation;

One Romarm Cugir, Model Draco, .762 caliber rifle, serial number DC-9007-11, and
ammunition, seized on or about May 3, 2021, during the investigation; and

One Gray 2018 Dodge Charger Scat Pack, NC Tag RCM3573, VIN
2C3CDXGJ1JH225425, seized on or about May 3, 2021, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attomey’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or constitute property involved in or used
in the offense(s) and are therefore subject to forfeiture pursuant to 21 U.S.C. § 853, 18 U.S.C. §
924 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim.
P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of
the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant.
If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process
or such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

Sa

STEVEN R. KAUFMAN ABDIEL ANTONIO VAZQ
Assistant United States Attorney Defendant

Mb mr fib,

NORMAN BUTLER, ESQ.
Attorney for Defendant

 
   

Signed this the 9" day of July 2021.

(PG J Cw,

THE HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE
